NO. 12-18-00118-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

CORDELL MOODY,                                            §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW NO. 2

KAREN SHIPMAN & SHIPMAN
INSURANCE CO.,                                            §    GREGG COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Cordell Moody, has filed a motion to dismiss this appeal. No decision has
been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered May 16, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 16, 2018


                                         NO. 12-18-00118-CV


                               CORDELL MOODY,
                                   Appellant
                                      V.
                    KAREN SHIPMAN & SHIPMAN INSURANCE CO.,
                                   Appellees


                            Appeal from the County Court at Law No. 2
                         of Gregg County, Texas (Tr.Ct.No. 2018-0100-C)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.